Citation Nr: 0803310	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated discs in the 
low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part, denied a 
claim of service connection for herniated discs in the low 
back.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2003.  A transcript of the 
hearing is of record.  

This case was remanded for additional development in Board 
decisions dated in August 2003 and March 2006.  The requested 
development has been completed. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained and 
considered.

2.  A disability manifested as herniated discs in the low 
back was not manifested during service or for several years 
thereafter; and is not shown to be related to an in-service 
injury by the preponderance of the evidence.


CONCLUSION OF LAW

A disability of herniated discs in the low back was not 
incurred in or aggravated during active duty military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in October 1999, prior to the enactment of the VCAA.  
Since then, the provisions of the VCAA have been fulfilled by 
information provided to the veteran in letters from the 
RO/AMC dated in March 2001, April 2004, and April 2006.  By 
way of these letters VA notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

If there has been any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal; and because the communications sent by 
veteran and his representative reflect actual knowledge of 
the evidence needed to substantiate the claim, and of the 
applicable laws and regulations.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service treatment records.   Also of record are extensive 
records from the veteran's private doctor.  There is no 
indication that any other treatment records exist that should 
be requested, or that any pertinent evidence has not been 
received.  VA remanded this case to provide the veteran with 
assistance in developing his claim.  Specifically, multiple 
VA examinations were provided in connection with this claim, 
and medical opinions as to the likely etiology of the claimed 
disability were sought and obtained.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Factual Background & Analysis

The veteran contends he is entitled to service connection for 
herniated discs of the low back, secondary to an injury 
incurred during active duty.  The Board has considered his 
contention, but finds that the preponderance of the evidence 
is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service medical records, including those received from the 
Richard Gebaur Air Force Base (AFB) Hospital, show that in 
January 1973 the veteran complained of pleuritic pain in his 
left upper abdominal and shoulder areas.  The veteran noted 
this pain began after falling on ice.  Upon evaluation, the 
veteran had tenderness in his left anterior rib area.  The 
clinical assessment was bruised ribs and the veteran was 
given two days of light duty.  X-rays ruled out a rib 
fracture.  Service medical records contain no further 
evidence of treatment or complaint of back problems.  The 
report of the veteran's September 1977 physical examination 
for separation purposes reveals that the spine was normal.  
On his report of medical history, the veteran denied symptoms 
of recurrent back pain.

The earliest post-service record of treatment for a back 
disorder is shown in private outpatient treatment records of 
Dr. M. M., which are dated between September 1997 and April 
2000.  A September 1997 progress note reveals that the 
veteran had been referred by Dr. K. for general malaise and 
an achy shoulder.  In another October 1997 progress note, it 
was noted that the veteran related a history of a back injury 
many years ago, or in 1991.  The veteran was diagnosed with 
chronic back pain and was ultimately referred to Dr. T.B.J. 
for continued treatment and pain management.

The record contains records of treatment by Dr. T.B.J., 
spanning from May 1998 to January 2004.  On an initial pain 
assessment form completed by the veteran at the beginning of 
such treatment, the veteran indicated that his lower back 
pain had begun only five to six years earlier, and had no 
obvious cause.  Additional records reflect ongoing treatment 
for chronic low back pain and diagnoses of chronic facet 
syndrome and herniated nucleus pulposus (HNP) (or "slipped 
discs").  In a written opinion dated in March 2003, Dr. 
T.B.J. stated the following:  "Based upon my review it is my 
professional opinion that it is more likely than not that his 
current low back problems as noted in my report are directly 
related to his injury sustained in the service as noted in 
his service medical records."    

In an August 2003 decision, the Board remanded the appeal for 
additional development.  In particular, Dr. T.B.J. was 
requested to provide a statement identifying the reasons and 
bases for his opinion that the veteran's current low back 
problems were related to service.  In response, Dr. T.B.J. 
provided correspondence dated in May 2004, which noted his 
history of treating the veteran and his findings regarding 
the veteran's current back disability.  Yet rather than 
identifying any reasons and bases, he merely reiterated his 
previous opinion in a more equivocal manner, stating that the 
veteran's current back problems "[a]s likely as not could be 
caused from an injury in the military or could have been the 
start of problems."  

The veteran was afforded a VA examination in October 2004.  
He reported a history of a slip and fall injury in January 
1973, in which he injured his right hip.  He noted that he 
was evaluated the following morning in sick call and was told 
he had bruised ribs and given quarters.  The examiner 
commented that the veteran lived off-base during service.  
The examiner also noted there was no other work-up to the 
lumbosacral spine while the veteran was on active duty.  
Following an evaluation of the veteran's present complaints 
and objective examination, the VA examiner noted, in 
pertinent part, that he had reviewed the veteran's claims 
file and military medical record.  He noted there was 
absolutely no evidence in the record that the veteran had 
been treated for a back disorder, serious or otherwise.  
Although the veteran reported that he "did not run to the 
doctor" for treatment, there was no evidence of the 
aforementioned; and the veteran indicated a negative response 
to whether he had recurrent back pain on his SF 93 Separation 
Physical dated in 1977.  

In a March 2006 decision, the Board again remanded this case 
for further development.  It was noted that although the VA 
examiner alluded to a finding against nexus; a specific 
opinion regarding nexus had not been provided.  In addition, 
the Board instructed that Dr. T.B.J was again invited to 
deliver a statement identifying the reasons and bases for his 
opinion that the veteran's low back problems are related to 
service.  In response, Dr. T.B.J. provided a statement in 
June 2006 in which he indicated that he had reviewed the 
veteran's service medical records.  He further noted that in 
his professional opinion it is more likely than not that the 
veteran's current low back problems, as noted in his report, 
were directly related to the veteran's injury sustained in 
the service as noted in his service medical records.  

Pursuant to the Board's remand instructions, the veteran was 
afforded another VA examination in April 2007.  The examiner 
indicated that an extensive review of the entire claims file 
had been performed, including treatment records, previous 
compensation & pension examinations and appeals.  The veteran 
reported that the veteran fell on some ice while on active 
duty.  The next day he awoke with multi-site pain and went to 
sick call.  He believed that X-rays showed a right rib 
fracture.  There was pain on the right side/buttock area 
where he landed from the fall.  He was sent home with 3 days 
to rest.  The pain improved over the next few days.  The 
examiner commented that the veteran denied low back pain at 
that time, but in the same sentence stated that low back pain 
did (italics added) start at that time.  The veteran further 
indicated that he experienced low back pain some years later 
in service and upon visiting sick call was treated 
conservatively.  The veteran stated that as a sheet metal 
worker he strained his lumbar spine multiple times from heavy 
lifting and riding heavy equipment that bounced around, etc.  
He stated that the pain had been intermittent during service, 
but had become constant and persistent since the early 
1980's. 

Following a review of the veteran's reported military 
history, his present complaints, and an objective 
examination, the VA examiner provided a diagnosis of HNP L-S 
spine/lumbar facet syndrome and degenerative disc disease 
lumbar spine.  She indicated that while the veteran 
undoubtedly has a lumbar spine disorder as noted, careful 
review of the claims file fails to provide evidence that the 
veteran sustained an injury to or was treated for a lumbar 
spine disability during service.  The examiner found it 
pertinent that treatment notes in the claims file reveal the 
veteran was treated for rib pain after falling on the ice in 
early 1973, but there was no mention of injury or complaint 
to his back and there is no evidence that he followed up at 
any time for low back pain.  She pointed out that the 
veteran's separation examination dated in September 1977 
reveals the veteran indicated a negative response to low back 
pain and his back examination was negative.  Finally, she 
referred to the fact that notes from multiple primary care 
physicians state that the onset of the low back pain was 
approximately in the mid-1980s.  This was well past the date 
of the veteran's discharge from the military.  Therefore, for 
the above reasons, the examiner concluded with the finding:  
"His LBP [low back pain] is not related to his military 
service."  

After a review of the cumulative evidence in the claims file, 
the Board finds that service connection for herniated discs 
of the low back is not warranted.  As indicated, a successful 
claim for service connection requires three elements (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present appeal, the veteran currently has a low back 
disability, diagnosed as herniated discs or HNP L-S 
spine/lumbar facet syndrome and degenerative disc disease 
lumbar spine.  Thus, the first element has been met.  
However, despite the veteran's current testimony, there is no 
evidence of a back injury or disease during military service.  
As shown, service medical records show no evidence of or 
treatment for a back injury.  Thus, the second element has 
not been met.

There is no competent medical evidence showing that a current 
low back disability is a residual of, or causally related to 
an incident in military service.  This is the third and final 
element required to establish service connection on the 
merits.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Here, VA medical opinions and a private medical opinion in 
this regard are on file, and the weight of the medical 
evidence in these opinions is against the veteran's claim.  
Although an appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes that over the course of the appeal, Dr. 
T.B.J. has proffered three opinions suggesting a causal nexus 
between the current low back disability and military service.  
However, the Board finds that his opinions (with rationale 
based merely upon the veteran's assertion that his back pain 
began during service) are outweighed by VA opinions.  Dr. 
T.B.J.'s opinions provided in March 2003, May 2004 and most 
recently in June 2006, show no rationale for the general 
conclusion reached, other than noting that service medical 
records were reviewed.  As discussed by the VA examiners, 
however, the Board notes that service medical records are 
negative for evidence of a back injury, and thus they fail to 
serve as an adequate basis for those opinions.  Furthermore, 
the Board observes that Dr. T.B.J.'s current opinion is not 
supported by his own clinical records.  Specifically, the 
initial assessment form completed by the veteran in May 1998 
at the beginning of treatment with Dr. T.B.J., reflects that 
the veteran indicated his lower back symptoms began only five 
to six years prior with no obvious cause.  The Board notes 
that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  See Black v. Brown, 5 Vet. App. 177 (180) 
(1995); Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).

In addition, the May 2004 opinion from Dr. T.B.J. was 
essentially a restatement of his first one.  Additionally, it 
was provided in an equivocal manner, stating that current 
back problems "[a]s likely as not could be caused from an 
injury in the military or could have been the start of 
problems."  The Board finds this opinion to be very 
speculative in nature, and thus not of sufficient probative 
value to be determinative of the issue of nexus or etiology.  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). 

In comparison, the Board finds the opinion provided at the 
most recent VA examination to be competent and probative.  
The examiner extensively reviewed the veteran's claims file, 
which contained his military medical history and post-service 
medical history, and conducted a physical examination.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black, 5 Vet. 
App. 177, 180 (1993).  Moreover, the examiner provided a 
sufficiently detailed rationale, which was supported by 
factual data in the record, for the opinion that the 
veteran's current low back disability was not related to 
military service.  Generally, the examiner noted that there 
was no documented low back injury or treatment for such in 
service, and private medical records reveal onset of back 
pain several years post-service. 

Finally, the Board notes that in the course of treatment for 
the current back disorder (prior to filing the instant claim 
for VA compensation), the veteran informed Dr. M.M. and Dr. 
T.B.J. that his current back symptomalogy began five to six 
years prior to 1998, which would have been no earlier than 
1992 or 1993.  It is also observed that the veteran has 
consistently reported that an in-service slip and fall injury 
to his right side, while service medical records show reports 
of pain to the left upper abdominal and shoulder areas.  

The Board has considered the veteran's oral testimony as 
provided during his hearing in March 2003.  While the veteran 
believes his low back disorder was incurred as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91; Espiritu 
v. Derwinski, 2 Vet. App. 492.  Moreover, the noted 
inconsistencies in veteran's statements to medical personnel 
diminish his credibility as to whether his current back 
symptoms are related to military service.  

In short, the preponderance of the evidence in this case 
supports the conclusion that the veteran's current back 
disability was not the result of an injury in service.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).  Service connection is not warranted.



ORDER

Service connection for herniated discs of the lower back is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


